Title: From George Washington to Major Noirmont de La Neuville, 4 September 1779
From: Washington, George
To: La Neuville, René-Hippolyte Penot Lombart de Noirmont de


        
          Sir,
          Head Quarters [West Point] Sepr 4th 1779
        
        I have received your letter of this day with the two resolves of Congress. I believe your apprehension of the operation of the last is ill founded—’Twas intended to supply the defect of your brevet, which only gives you rank without pay and subsistence—and not to affect your rank or confine you to any particular capacity. Your brevet intitles you to be designated to command, if circumstances will permit and your rights in this respect still remain the same, with the addition of the usual appointments to your rank.
        The resolution of the first of April last was confined to a local and particular purpose, and ceased to have effect when you relinquished your design of going to the Southern army. The present resolution was necessary to intitle you to the same provision made by the former, and as I said before, does not affect your military rights. It will give me pleasure if this interpretation is satisfactory as I am with much esteem Sir Your most Obedt ser.
      